DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/05/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 39, 43-49, 51, and 53-62 are pending (claim set as filed on 06/05/2020).

Priority
	This application is a CON of 13/488,749 (now abandoned), which is a CON of 12/527,119 (now US Patent No. 8,211,628), which is a 371 of PCT/US2008/002170 filed on 02/19/2008. 

Information Disclosure Statement
	The Information Disclosure Statement filed on 09/09/2020 has been considered.


Withdrawal of Rejections
The response and amendments filed on 06/05/2020 are acknowledged. The previously applied minor objections and/or rejections, not explicitly restated herein, have been withdrawn necessitated by formal corrections or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining, of the main claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Regarding base claim 39’s preamble, the recitation of “preserving or resuscitating biological tissue or organs” has been considered but is not given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (see MPEP 2111.02). Similarly, dependent claims 54-57 falls within the embodiment of the intended use and if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 43-49, 51, and 53-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fischer (US Patent No. 7,220,538, published on 02/17/2005) in view of Stohs (US Patent 7,645,742 B2, published on 12/28/2006) and Brunengraber (US Patent No. 5,876,916), and Guiotto (Carnosine and Carnosine-Related Antioxidants: A Review, 2005).
	Fischer’s general disclosure relates to compositions for the prolonged preservation (maintaining cellular viability) of organs, tissues, and cells, in particular for the preservation of organs donated for transplant (see abstract, & col. 2, lines 35-68). Fischer teaches compositions comprising various components including those from amino acids, salts, trace elements, vitamins, carbohydrates, and buffers (see col. 4-5, lines 49-3). 
Regarding claims 39, 43-49, and 61-62, Fischer further teaches compositions comprising: adenosine, calcium chloride, glucose, glutathione, arginine, potassium chloride, potassium phosphate, magnesium chloride, magnesium sulfate, sodium chloride, sodium bicarbonate (buffer), sodium phosphate, and insulin (see col. 8, Table 2). Fischer teaches vitamin C (ascorbic acid which is a reagent that quenches ROS) (see col. 11, Formula II or Tables 6-7). 
However, Fischer does not teach: citrulline, creatine, carnitine, or carnosine (claim 39’s limitation and claims 58-60); or dichloroacetate (claims 51 and 61); or malic acid (claim 53). 
Stohs generally relates to a composition for enhancing cellular energy and further teaches the composition may be in the form of a liquid solution (see abstract & col. 2, lines 5-17 & col. 2, lines 44-55, & col. 10, lines 30-39). Stohs teaches the composition includes a combination of compounds including: creatine, arginine, carnitine, citrulline, vitamin C (ascorbic acid) (see col. 2, lines, 49-55, & col. 9, lines 6-13). In one embodiment (see col. 11), Stohs teaches an example of a composition comprising:

    PNG
    media_image1.png
    687
    661
    media_image1.png
    Greyscale

Stohs also teaches calcium, potassium, magnesium, sodium and malic acid for effervescent effect (see col. 9, lines 33-68, & col. 10, lines 50-67).
Brunengraber’s disclosure relates to organ preservation solutions (see abstract & col.1). The rate of administration of pyruvate esters should be adjusted to keep lactate concentration below 10 mM. such lactate concentrations, in the 5 to 10 mM range, favor the competition for oxidation with other fuels such as fatty acids and glucose. One can favor lactate oxidation by infusing a small amount of dichloroacetate (DCA, final concentration 1 mM), an activator of pyruvate dehydrogenase (PDH) (see col. 12, lines 35-44). 
Guiotto discloses that carnosine (β-alanyl-L-histidine) is a dipeptide commonly present in mammalian tissue, and in particular in skeletal muscle cells; it is responsible for a variety of activities related to the detoxification of the body from free radical species and the by-products of membrane lipids peroxidation, but recent studies have shown that this small molecule also has 
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to employ the composition comprising additional components and/or salts form thereof: (1) citrulline, creatine, and carnitine such a taught by Stohs; (2) dichloroacetate such as taught by Brunengraber; and (3) carnosine such as taught by Guiotto, for the composition of Fischer. For example, Stohs suggests a “composition includes a combination of the following compounds: creatine, L-arginine-a-ketoglutarate, D-ribose, L-carnitine, L-citrulline and pyruvate. Each of the compounds plays an important role in the composition as they are combined to provide a synergistic effect that does not occur when individual elements are missing” (see col. 2, lines 49-55). Brunengraber suggests “One can favor lactate oxidation by infusing a small amount of dichloroacetate (DCA, final concentration 1 mM), an activator of pyruvate dehydrogenase (PDH)” (see col. 12, lines 35-44). Guiotto suggests that carnosine has membrane protecting activity, proton buffering capacity, formation of complexes with transition metals, and regulation of macrophage function (see abstract and page 2293: Introduction). Moreover, since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., enhancing cellular energy and viability) (MPEP 2141 (III): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success because both Fischer, Stohs, Brunengraber, and Guiotto are directed to composition that supports essential components for managing oxidative stress and cellular energy of the organs.


Examiner’s Response to Arguments
In response to Applicant’s amendments and argument (on page 6 of the remarks filed on 06/05/2020) that “the claims have been amended to recite, inter alia, that the composition comprises ‘carnosine’. None of Fischer, Stohs, or Brunengraber, alone or in combination, teach or suggest the presence of carnosine in their disclosed compositions”, after further search and consideration, a new grounds of rejection necessitated by amendments is applied above with the new secondary reference by Guiotto. The previously applied references of Fischer, Stohs, or Brunengraber are reprised because they remain applicable for teaching the other claims elements. 
Guiotto discloses that carnosine (β-alanyl-L-histidine) is a dipeptide commonly present in mammalian tissue, and in particular in skeletal muscle cells; it is responsible for a variety of activities related to the detoxification of the body from free radical species and the by-products of membrane lipids peroxidation, but recent studies have shown that this small molecule also has membrane protecting activity, proton buffering capacity, formation of complexes with transition metals, and regulation of macrophage function (see abstract and page 2293: Introduction). Accordingly, carnosine is considered to be a well-known dipeptide and its functions have been established in the art. 

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 43-49, 51, and 53-62 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1-2 and 5-7 of US Patent No. 8,945,823 (Application no. 13/552,255). Although the claims at issue are not identical, they are not 

Claims 39, 43-49, 51, and 53-62 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1-3, 6, and 10 of US Patent No. 8,211,628 (Application no. 13/552,255). Although the claims at issue are not identical, they are not patentably distinct from each other because’823 teaches a composition comprised of a physiological salt solution, glutathione, ascorbic acid, arginine, citrulline, adenosine, creatine, glucose, insulin, carnitine and dichloroacetate wherein the physiological salt solution is comprised of water and one or more of the salts selected from the group consisting of calcium chloride, potassium chloride, potassium phosphate, magnesium chloride, magnesium sulfate, sodium chloride, sodium bicarbonate and  sodium phosphate (see claims 1-3, 6, and 10). 
Examiner’s note: these double patenting rejections are reprised from the prior Office action and maintained herein because the Terminal Disclaimers filed on 06/05/2020 were disapproved. 

Claims 39, 43-49, 51, and 53-62 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 91 and 101-109 of co-pending Application No. 15/735,120. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘120 teaches “a composition for preserving platelets comprising: a physiological salt solution, glutathione, ascorbic acid, adenosine, dichloroacetate” and further comprising creatine, glucose, arginine, carnosine, and citrulline (see claims 91 and 101-109).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 43-49, 51, and 53-62 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1-2 and 7-26 of co-pending Application No. 15/735,089. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘089 teaches a composition for preserving or resuscitating biological tissue or organs comprising: a physiological salt solution, glutathione, ascorbic acid, and adenosine and further comprising creatine, dichloroacetate, glucose, insulin, and arginine (see claims 1-2 and 7-26).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Examiner’s note: the provisional double patenting rejections are reprised from the prior Office action and maintained herein in response to Applicant’s request to hold in abeyance until allowable subject matter has been determined.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653